Evans, Judge’:
This case is before us on rehearing, having been originally decided together with a number of other protests and reported in Oy Wo Tong Co. et al. v. United States, C. D. 372, wherein we overruled the protest on the ground that certain merchandise which counsel had stipulated was similar to the item, exhibit KK (sliced mok qua) did not appear on the invoice covered by the protest. Thereafter a motion for rehearing was granted and the following order entered:
A motion having been made by plaintiff for a rehearing in this case from which it appears that the words “chuen mogh”, appearing in line 5, Page 122 of the-stenographic records were incorrectly transcribed and should have been transcribed as “chuen mok kwa”, and the court reporter having informed the court that the aforesaid words, “chuen mogh” should have been transcribed by him’ as “chuen mok kwa,” and the Acting Assistant Attorney having no objection' to the granting of this Order, it is
Ordered that the words, “chuen mogh”, which appear in line 5, Page 122 of the stenographic minutes herein, be corrected to read “Chuen mok kwa.” And' it is further
Ordered that the motion for a rehearing be and the same hereby is granted-And it is further
Ordered, adjudged and decreed that the decision and judgment, so far as-they refer to Protest 848655-G, are hereby amended to read as follows:
Protest 848655-G is sustained insofar as it claims the merchandise dutiable at 10 percent ad valorem under paragraph 34 of the same act, as to invoice item 1, case 8, marked with the letters KK and the initials “HLW”, and described as-“chuen mok kwa.”
We therefore direct that a formal judgment order be rendered in accordance’ with the court’s order above set forth.